—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered December 13, 1996, convicting defendant, after a jury trial, of burglary in the first degree and attempted sodomy in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification.
Photographic identification testimony was properly admitted to cure a misleading impression created by defendant’s cross-examination of the victim (see, People v Cruz, 249 AD2d 136, lv denied 92 NY2d 928; People v Cuiman, 229 AD2d 280, 282, lv denied 90 NY2d 903). Defendant opened the door to the challenged testimony by asking the victim whether she had expected to see her attacker in the lineup and by suggesting that her lineup identification resulted from suggestive prompting by a detective. As a result, the court properly permitted the prosecutor to elicit on redirect examination that she had expected to see defendant in the lineup because she had previously selected his photograph. We have considered and rejected defendant’s remaining arguments concerning the photographic identification.
The court properly exercised its discretion in placing reasonable restrictions on defendant’s voir dire of prospective jurors concerning police credibility issues (see, People v Boulware, 29 NY2d 135, cert denied 405 US 995). We find that defendant received ample latitude with which to cover this subject. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.